Case 1:19-cv-01121-ENV-CLP Document 9 Filed 03/20/19 Page 1 of 5 PageID #: 21



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------X           Index №: 19-CV-01121
LANDSTAR, INC, a Nevada Corporation,
                                                 Plaintiff,

                 -against-
                                                                     ANSWER
HUBAI CHUGUAN INDUSTRY CO, LTD., a Chinese
Corporation
                              Defendant(s)

                            -against-

MADISON STOCK TRANSFER, Inc. a New York
Corporation                                                          Hon.   __________________
                         Nominal Defendant                           MJ     __________________

----------------------------------------------------------X

        Defendant Madison Stock Transfer, Inc. (hereinafter “MST” or “Madison”), by and
through their attorney Marshal Shichtman & Associates, P.C., herby submits an Answer to the
Plaintiff’s Complaint, dated 25 February 2019 (the “Complaint”) as follows:



PRELIMINARY STATEMENT

1. Nominal Defendant Madison stock transfer (“Madison”) hereby expresses no opinion based

    upon the plaintiff preliminary statement.



PARTIES

2. Regarding paragraphs 2 through 7: Nominal Defendant Madison hereby admits to

    paragraphs 2 through 7 of the plaintiff’s complaint, regarding corporate citizenship of the

    parties.




                                                       Page 1 of 5
Case 1:19-cv-01121-ENV-CLP Document 9 Filed 03/20/19 Page 2 of 5 PageID #: 22



3. Regarding paragraph 8: Nominal Defendant Madison neither admits nor denies the

   allegations contained in paragraph eight, regarding conclusions of law of complete diversity

   of citizenship.



JURISDICTION AND VENUE

4. Regarding paragraphs 9 through 11: Nominal Defendant Madison neither admits nor denies

   the allegations contained in paragraphs 9 through 11 of the complaint, in so much as they

   are conclusions of law.



FACTS COMMON TO ALL CLAIMS FOR RELIEF

5. Regarding paragraph 12: Nominal Defendant Madison admits that Landstar is a public

   traded company.

6. Regarding paragraph 13: Nominal Defendant Madison hereby admits that Defendant Hubai

   Chuguan Industry Co., Ltd. (“Chuguan”) is the entitlement holder and owner of record of

   certificate № LS.2913 representing 1,500,000,000 common voting shares of Plaintiff

   Landstar, Inc., issued on 27 January 2009. (“Shares”)

7. Regarding paragraph number 14: Nominal Defendant Madison neither admits nor denies

   the valuation of the contemplated Shares, nor the as of date the Shares were valued.

8. Regarding paragraph number 15: Nominal Defendant Madison neither admits nor denies

   the allegations contained in paragraph number 15, insomuch as Nominal Defendant

   Madison is not in possession of information sufficient to form an opinion or belief as to

   what the plaintiff is in possession of or not.

                                            Page 2 of 5
Case 1:19-cv-01121-ENV-CLP Document 9 Filed 03/20/19 Page 3 of 5 PageID #: 23



9. Regarding paragraph number 16 and 17: Nominal Defendant Madison neither admits nor

   denies the allegations contained in paragraph number 15, insomuch as Nominal Defendant

   Madison is not in possession of information sufficient to form an opinion or belief as to

   what the plaintiff did or did not do.

10. Regarding paragraph number 18: Nominal Defendant Madison admits the contents of

   paragraph 18.

11. Regarding paragraph number 19: Nominal Defendant Madison admits that Defendant

   Chuguan is on the shareholder list, and admits Nominal Defendant Madison is not in

   possession of documentation regarding issuance or consideration of the afore-

   contemplated Shares.

12. Regarding paragraph number 20: Nominal Defendant Madison admits it will not unilaterally

   cancel securities absent a court order, and denies having no records of Chuguan’s

   ownership of the shares because Nominal Defendant Madison is in possession of, and the

   keeper of records of, the shareholder list of the issuer/Plaintiff, which is dispositive on title,

   but does not speak to consideration actually furnished or status as a holder in due course. .



FIRST CLAIM FOR RELIEF – Declaratory Judgment

13. Regarding paragraphs 22 through 25: Nominal Defendant Madison neither admits nor

   denies the allegations contained in paragraphs 22 through 25, and does not possess

   information sufficient to form an opinion or belief thereon.

14. Regarding paragraph 26: Nominal Defendant Madison admits it will not unilaterally cancel

   securities absent a court order.

                                            Page 3 of 5
Case 1:19-cv-01121-ENV-CLP Document 9 Filed 03/20/19 Page 4 of 5 PageID #: 24



15. Regarding paragraph 27: Nominal Defendant Madison neither admits nor denies the

   allegations contained in paragraphs 27 and 28, and expresses no opinion thereon.

16. Regarding paragraph 28: Nominal Defendant Madison neither admits nor denies the

   allegations contained in paragraph 28, and express no opinion thereon for requests for

   relief.



CLAIM FOR RELIEF

17. Regarding paragraphs I through III: Nominal Defendant Madison stock transfer neither

   admits nor denies the allegations contained in paragraph I through III, and expresses no

   opinions as to the Plaintiff’s conclusions of law.



WHEREFORE, Nominal Defendant Madison expresses no opinion on the merits of the litigation

but is happy to have the matter adjudicated and adhere to the order of the court.



Yours, etc.,

Marshal Shichtman, Esq.
By: Marshal Shichtman Esq.
Counsel for Defendants
One Old country Road
Suite 360
Carle Pl., New York, 11514
Tel     (516) 741-5222
fax:    (516) 741-5212
Marshal@lawMSA.com


Distribution List:

                                            Page 4 of 5
Case 1:19-cv-01121-ENV-CLP Document 9 Filed 03/20/19 Page 5 of 5 PageID #: 25



Jeffrey Fleischmann, Esq.
Law Office of Jeffrey Fleischmann, P.C.
Counsel to Plaintiff LandStar, Inc.
150 Broadway
Suite 900
New York, New York 10038
Tel     (646) 657-9623
Fax     (646) 351-0694
jf@lawjf.com




                                          Page 5 of 5
